Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered February 16, 1995, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 5½ to 16½ years, unanimously affirmed.
Since defendant did not move to withdraw his plea or vacate the judgment of conviction, he has not preserved for appellate review his challenge to the sufficiency of the plea allocution and this case does not fall within the narrow exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 665). Were we to consider defendant’s claim in the interest of justice, we would find it to be without merit. Defendant’s homicidal intent could be readily inferred from his factual allocution (People v McGowen, 42 NY2d 905) and his statements to the Probation Department and at sentencing did not require the court to conduct a further inquiry sua sponte (see, People v Toxey, 86 NY2d 725; see also, People v Negron, 222 AD2d 327, lv denied 88 NY2d 882).
We perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Milonas, Mazzarelli and Andrias, JJ.